                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-04285-MWF-MAA                                            Date: July 15, 2021
Title:       Jared Andrew Martin v. Warden


Present:     The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why Petition Should Not Be
                                        Dismissed

        On May 14, 2021, the Court received and filed Petitioner Jared Andrew Martin’s
(“Petitioner”) pro se filing in which Petitioner states that he wishes to initiate a new federal case
challenging his state court judgment of conviction, which recently was upheld by the California
Supreme Court (“Petition”). (Pet., ECF No. 1, at 1–2.)1 Although Petitioner has styled this filing as
a “Notice of Appeal,” he seeks to vacate a state court judgment of conviction; therefore, the Court
construes this filing as a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Section
2254”). (See id.) The Petition alleges twenty grounds for federal habeas relief: (1) “outrageous
government misconduct”; (2) “discriminatory charges”; (3) “perjured testimony”; (4) “prosecutorial
misconduct”; (5) “prosecution misstatement of material fact”; (6) “potential juror bias”;
(7) “confidential records withheld”; (8) “judicial bias”; (9) “juror falsity”; (10) “cross examination
restricted”; (11) “cumalative [sic] errors, denied due process”; (12) “defenses [sic] credibility
unfairly impaired”; (13) “defense evidence restricted”; (14) “duress – unconstitutional duress –
undue”; (15) “right to defend – state rules denied due process”; (16) “state errors denied a fair trial”;
(17) “miscarriage of justice”; (18) “selective prosecution”; (19) “reciprocal discovery denied”; and
(20) “Petitioners [sic], Defendants [sic], Appellants [sic] appellate counsel was ineffective.” (Id. at
2–3.)2



1
  Pinpoint citations in this Order refer to the page numbers appearing in the ECF-generated headers
of the cited documents.
2
  On June 21, 2021, the Court received and filed Petitioner’s Motion to Disqualify the undersigned
Magistrate Judge. (ECF No. 3.) On June 28, 2021, District Judge Fitzgerald denied the Motion to
Disqualify. (ECF No. 4.) Accordingly, the Court may now proceed with issuing this Order.


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-04285-MWF-MAA                                         Date: July 15, 2021
Title:       Jared Andrew Martin v. Warden

        It appears that the instant Petition challenges the same judgment of conviction that is the
subject of another one of Petitioner’s Section 2254 actions pending before this Court: Martin v.
Fisher, No. 2:19-cv-10839-MWF-MAA (C.D. Cal. filed Dec. 23, 2019) (“Martin I”).3 Petitioner’s
Third Amended Petition (“TAP”) in Martin I challenges a 2019 judgment of conviction sustained in
Los Angeles County Superior Court, providing the following case number: “MA076747”. (TAP at
2, Martin I, No. 2:19-cv-10839-MWF-MAA (C.D. Cal. Jan. 29, 2021), ECF No. 38.) In the instant
Petition, Petitioner also raises claims challenging his judgment of conviction in “Los Angeles
Superior Court No. MA076747.” (Pet. 2.)

         Petitioner may not pursue two separate Section 2254 petitions challenging the same judgment
of conviction; instead, the Court is required to liberally construe the instant Petition as a motion to
amend in Martin I. See Woods v. Carey, 525 F.3d 886, 890 (9th Cir. 2008) (holding that district
court should have construed petitioner’s second pro se habeas corpus petition as a motion to amend
his pending petition). However, in light of Petitioner’s pro se status and his stated preference for
filing a new federal action, the Court will provide Petitioner an opportunity to respond.

         Accordingly, Petitioner is hereby ORDERED TO SHOW CAUSE by August 16, 2021
why this action should not be dismissed and the instant Petition filed as a Motion to Amend in
Martin I. Petitioner’s Response to this Order to Show Cause is due no later than August 16, 2021.
In lieu of filing a Response to this Order, Petitioner also may file a Notice of Voluntary Dismissal.

       Petitioner is advised that failure to comply with this Order to Show Cause by August
16, 2021 will result in a recommendation that the lawsuit be dismissed for failure to prosecute
and/or failure to comply with Court orders. See C.D. Cal. L.R. 41-1.

         It is so ordered.

Attachments
Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c))


3
 The Court takes judicial notice of the Martin I proceedings. See Fed. R. Evid. 201(b)(2) (“The
court may judicially notice a fact that is not subject to reasonable dispute because it . . . can be
accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”);
Harris v. County of Orange, 682 F.3d 1126, 1131–32 (9th Cir. 2012) (court may take judicial notice
of “documents on file in federal or state courts”).


CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 2
